


EXHIBIT 10.1


23 May 2008


Mr. Michael Nolan
Chief Executive Officer
Terra Nova Financial Group, Inc.
100 South Wacker Drive, Suite 1550
Chicago, IL 60606


Dear Michael,
                    Thank you for allowing SolomonEdwardsGroup, LLC (SEG) to
provide Terra Nova Financial Group, Inc. ("Terra Nova" or "Company") with
interim Chief Financial Officer ("CFO") management services in support of your
ongoing business operations. We truly appreciate your continued interest in our
firm and our ability to provide an integrated suite of professional services in
support of your business objectives.

About SolomonEdwardsGroup, LLC
                    SEG is an accounting and financial management services firm
headquartered in Philadelphia, Pennsylvania with regional offices in Atlanta,
Chicago, Dallas/Fort Worth, Houston, Kansas City, New Jersey, Washington, D.C.
and an international network of affiliates in over 100 countries. SEG is
uniquely positioned to offer Terra Nova a comprehensive suite of solutions that
will enable it to achieve its finance, accounting and compliance objectives. SEG
consultants bring high level experience and counsel to business-critical finance
and accounting projects, implementations and strategic initiatives to drive
quality business outcomes. Most are CPAs and many are MBAs with industry, Big
Four or other public accounting firm experience. We provide talent, perspective
and action in the following areas:

Accounting Operations

•
Transaction Processing
•
General Ledger Accounting & Reporting
•
Process Improvement
•
Financial System Assessment & Optimization


Business Performance

•
Business Intelligence
•
Financial Planning & Budgeting
•
Due Diligence
•
Transaction Support & Integration


Resource Management

•
Contingency & Retained Search
•
Interim Resources
•
Training





--------------------------------------------------------------------------------



•
Organizational Assessment & Design
•
Project Management


Risk and Regulations

•
SEC, IFRS & US GAAP
•
Tax
•
Internal Audit
•
Corporate Governance (Sarbanes Oxley)
•
Technology Risk
•
Fraud & Forensics


Scope and Nature of Work
                    The services to be provided will be to provide interim CFO
services to assist with the Company's business operations by providing an
individual to serve on an interim basis as CFO and Treasurer. The goal of
providing this service will be to focus on areas that will drive improvements to
increase net margin from the current levels. Emphasis will be on financial and
operations analysis to determine ways to optimize the efficiency and
profitability of the business operations. SEG will be responsible for analyzing
financial and operational data and processes to find ways to maximize the value
of the business and position it to take advantage of opportunities in a
consolidating market. Business profitability analysis, process improvement, and
uncovering operations opportunities to save cost will be provided. Financial
analysis, key performance metrics (KPIs) and reporting to assess revenue and
profitability performance (by customer, type, volume, etc.), trading operations
process/activities, and expenses of the Company will be reviewed and improvement
opportunities developed in ways to drive financial performance improvement. The
Interim CFO will also work with Gregg Fuesel and the Company's accounting group
and management team to review and sign the SEC filings for the Company beginning
with the 10Q for the second quarter ending on June 30, 2008. All required SEC
filings leading up to this filing will be the responsibility of the previous CFO
and management team. Terra Nova agrees that Jon Walsh will have coverage under
Terra Nova's Directors and Officers insurance policy and indemnify him from the
risks associated with the undertaking of his responsibilities as interim CFO.

Consultant
                    The interim CFO services to be provided by SEG under this
Agreement will be provided through the person of John Walsh ("Walsh" or "the
consultant") who will be provided office space and attend the Company's offices
at 100 S. Wacker Drive, Chicago, Illinois to perform the services. SEG shall be
solely liable and responsible for paying the compensation and benefits of Walsh,
including without limitation providing any workers compensation or unemployment
insurance benefits. SEG will indemnify and defend the Company, its officers,
directors, employees and agents from and against any claim by Walsh for
compensation or benefits allegedly earned or due for services provided to the
company under this Agreement. In the event SEG is unable to provide services
through Walsh, SEG will immediately notify the Company and suggest other
individuals with sufficient experience and training to provide the services
contemplated hereunder, though in no event will SEG provide services through an
individual other than Walsh except with the written consent of the Company to
such other individual. The Company may terminate this Agreement immediately upon
written notice if SEG is unable or unwilling for any material amount of time to
supply Walsh's services under this Agreement. Terra Nova agrees to add Walsh
specifically to its Directors and Officers insurance policy and indemnify him
from the risks





--------------------------------------------------------------------------------



associated with the responsibility undertaken by him under this Agreement. The
parties do not intend and the consultant shall not be deemed a third party
beneficiary of this Agreement.

Fees and Billing Information
                    SEG is pleased to offer Terra Nova the services contemplated
hereunder at the discounted rate of $225 per hour for each hour worked by Walsh
for the Company under this Agreement. SEG offers this discounted bill rate for
the project at Terra Nova for the duration of this engagement including any
renewal term regardless of any changes that may be made to SEG standard bill
rates in the future. Walsh's normal weekly work schedule and hours billed shall
be determined by the mutual agreement of SEG and Terra Nova.

Term and Termination
                    The term of this Agreement will begin on 23 May 2008 and
last through and including 31 December 2008. The term shall automatically renew
for consecutive additional one month periods unless one party sends the other
ten (10) days' written notice of non-renewal. The Company may terminate this
Agreement at any time during the initial term without cause by sending written
notice to SEG a minimum of 45 days prior to the date of termination.

Other Provisions
                    This Agreement, together with the attached Appendix 1
contains the entire and complete understanding and intent of the parties as to
its subject matter and supersedes any and all prior or contemporaneous
understandings, agreements, discussions or offers, whether written or oral.
Specifically, this Agreement supersedes and replaces that certain agreement
between the parties with effective date of 1 May 2008 under which SEG provided
accounting and financial consulting services to the Company. This Agreement may
not be modified, altered or amended except by a subsequent written instrument
signed by both parties. Any provision of this Agreement, which is found to be
illegal or invalid shall be severed and removed from this Agreement and shall
not affect the legality or validity of the remaining provisions. This Agreement
shall be an agreement for personal services to be provided by SEG through Walsh
and no portion of SEG's rights and obligations shall be subcontracted, assigned
or performed by an agent of SEG other than Walsh except with the express, prior
written consent of Terra Nova. All notices required or permitted to be sent
hereunder shall be in writing. This Agreement shall be governed and construed
according to the laws of the State of Illinois without regard to any choice of
law provision contained therein.

                    If the terms and conditions of this agreement are
satisfactory to you, please sign two copies of this letter and return one of
them to SEG. Michael, we look forward to working with you and we truly
appreciate your confidence and your business.

Sincerely,



Brian G. Markley, CPA
Managing Director
SolomonEdwardsGroup, LLC





--------------------------------------------------------------------------------



The undersigned party hereby accepts the above agreement and terms of
engagement.



________________________________________
Michael Nolan
Chief Executive Officer
Terra Nova Financial Group, Inc.







--------------------------------------------------------------------------------



Appendix 1: SEG Standard Terms & Conditions

                    A. Changes in scope of the Services dictated by Terra Nova
Financial Group, Inc. ("Client") and changing conditions of law or delays or
other events beyond SEG's reasonable control, including events described below,
may require contract price and/or date of performance revisions to be agreed
upon by both parties. In the event that performance on the part of either party
is delayed or suspended as a result of circumstances beyond its reasonable
control such as Acts of God or other force major event, and without its fault or
negligence, then the period of performance and term of this Agreement shall be
extended to the extent of any such delay and neither party shall incur any
liability to the other party as a result of such delay or suspension.

                    B. SEG's performance hereunder is contingent upon the
reasonable cooperation of Client, including the supply to SEG of adequate
resources and information as mutually agreed upon pursuant to this Agreement. If
any delays in SEG's performance occur as a result of failure or untimely
performance by Client and/or vendors, the term of this Agreement shall be
extended to the extent of any such delay and SEG shall not incur any liability
to Client as a result of such delay. If such delays last for thirty days or
more, SEG shall be entitled to terminate this Agreement by giving written notice
to Client, such termination to be effective on the date indicated in said
notice.

                    C. SEG will exercise due professional care and competence in
the performance of the Services. SEG will operate as an independent contractor
and not as an agent of Client. Neither SEG nor its employees, suppliers or
agents shall be deemed under any circumstances to be agents, employees or
servants of Client. Client must provide SEG with written notice of any
deficiencies in the Services within ninety (90) days of completion of the
Services. For any breach of the above warranty so notified to SEG, Client's
exclusive remedy, and SEG's entire liability, shall be the re-performance of the
Services at no additional charge.

                    D. Except for direct damages arising from SEG's gross
negligence or willful misconduct, to the fullest extent permitted by applicable
law, the total aggregate liability to Client of SEG and its consultants and
subcontractors, collectively, regardless of whether such liability is based on
breach of contract, tort, strict liability, breach of warranties, failure of
essential purpose or otherwise, under this Agreement or with respect to the
Services shall be limited to direct damages in an amount not to exceed the fees
paid by Client to SEG under this Agreement. If SEG is working on a multi-phase
engagement for Client, SEG's liability shall be limited to direct damages in an
amount not to exceed the fees paid to SEG for that particular phase that gives
rise to the liability. The above limitation shall not apply to death, bodily
injury, or injury to physical property caused by SEG's negligence. In no event
shall either party be responsible for consequential, indirect, special or
punitive damages.

                    E. Neither party shall disclose Confidential Information (as
hereinafter defined) of the other party. The receiving party shall use the same
degree of care as it uses to protect its own confidential information of like
nature, but no less than a reasonable degree of care, to maintain in confidence
the confidential information of the disclosing party. The foregoing obligations
shall not apply to any information that (i) is at the time of disclosure, or
thereafter becomes, part of the public domain through a source other than the
receiving party, (ii) is subsequently learned from a third party that does not
impose an obligation of confidentiality on the receiving party, (iii) was known
to the receiving party at the time of disclosure, (iv) is generated
independently by the receiving party, or (v) is required to be disclosed by law,






--------------------------------------------------------------------------------



subpoena or other process. A party shall immediately notify the other in the
event the first party believes that it is required to disclose any confidential
or proprietary information of the other party due to any applicable law, rule,
regulation or court mandate. In addition, each party will comply with all
applicable privacy laws and regulations concerning personal identifier
information of third parties that it may learn or be exposed to in the course of
this Agreement. SEG represents and warrants that it will obtain the written
agreement of Walsh to abide by these confidentiality provisions to the same
extent as they are applicable to SEG itself. Each party acknowledges and agrees
that breach of its obligations under this non-disclosure provision would cause
material harm to the other which would not be adequately compensated by money
damages. Therefore, a party shall be entitled to seek and obtain injunctive or
other equitable relief against the other in the event of a breach or threatened
breach of this confidentiality provision.

                    F. Approval. Deliverables and reports provided to Client by
SEG will be reviewed and approved by the representatives appointed by Client.
Client shall accept or reject each deliverable or report within fifteen (15)
days of receipt. Each such deliverable and report shall be deemed accepted
unless rejected in writing within fifteen (15) days following delivery thereof.
Acceptance shall not be unreasonably withheld. Any rejection shall be in writing
and specifically state the manner in which the deliverable or report is
materially defective. For purposes of this Agreement, fifteen (15) days shall
constitute a reasonable period for the Client to determine acceptance of SEG's
performance. SEG shall use commercially reasonable efforts to make the
modifications necessary to correct such material defects.

                    G. Taxes and Payment. Any applicable taxes incurred in
connection with the Services or Deliverables (except for taxes imposed on
income) will be billed to, and paid by, Client, in addition to fees. SEG
invoices will be issued weekly based on the hours completed during the previous
week. Client will pay SEG upon receipt of invoice.

                    H. Non-Solicitation of Personnel. Client shall not solicit
for employment any SEG full-time employee or contractor who is involved in the
performance of this Agreement during the term of this Agreement and for a period
of six (6) months following its termination except as may be agreed to in
writing by both parties. If Client hires any SEG full-time employee during this
six month period, a hiring fee of 50% of the full-time employee's annual
compensation will be immediately due and payable. If Client hires any SEG
contractor during this six month period, a hiring fee of 25% of the contractor's
annual compensation will be immediately due and payable.

                    I. Arbitration / Litigation: Either party may petition an
appropriate court for equitable relief under this agreement, otherwise any
controversy of claim arising out of or relating to this agreement or the
Services (including any such matter involving any parent, subsidiary, affiliate,
successor in interest of agent of the Client or of SEG) shall be submitted to
binding arbitration. The arbitration proceedings shall be conducted under the
then-current Commercial Arbitration Rules of the American Arbitration
Association, before a panel of three disinterested arbitrators with appropriate
technical credentials, knowledge and experience concerning the subject matter of
this Agreement. The arbitration proceeding shall be conducted in the State of
Illinois. Unless the arbitrators for good cause determine otherwise, each party
shall each bear one-half of the fees and expenses of the arbitrators and shall
bear its own costs and attorneys' fees in connection with the arbitration
proceedings. The arbitrators shall not have the authority to grant specific
performance. All such matters shall be governed by the substantive laws of the
State of Illinois, without regards to its conflicts of laws.





--------------------------------------------------------------------------------


                    J. Any consultation or recommendation either written or
verbal provided by SEG with respect to technical accounting or regulatory
compliance should not be construed by Client as opinions rendered in accordance
with the standards of the Public Company Accounting Oversight Board (PCAOB). All
decisions regarding the application of generally accepted accounting standards
or compliance with applicable laws or regulations including compliance with SEC
reporting requirements are the responsibility of Client management and should be
made subject to audit within the scope of attestation procedures performed by
the Client's independent accountant in the normal course of business. SEG
Consultants will not render an opinion on financial statements, nor sign on
behalf of SEG to any financial statement or tax return while on assignment for
Client.

                    K. Client's engagement of SEG should in no way be construed
as assurance that the Client will obtain an unqualified opinion from its
external auditors under the provisions of Section 404 of the Sarbanes-Oxley Act.
As prescribed by the Sarbanes-Oxley Act, the responsibility for designing and
maintaining an internal control environment that supports accurate and timely
financial reporting resides entirely with Client management. SEG will provide to
the best of its abilities, guidance as to efforts that management may consider
in an effort to achieve its strategic and compliance objectives. At all times,
recommendations provided to management from SEG should only be evaluated by
management in conjunction with its overall business objectives and any work
completed or information gathered by management outside the scope of this
engagement. Any management decisions arising from said recommendations are
considered to be solely the responsibility of Client management.







--------------------------------------------------------------------------------